Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The preamble of claim 1 contains limitations for a freehub body structure that is described in such a way that it seems the applicant intends for the freehub body and its entities to be included in the patentable matter of the claims; however, the claims claim a bicycle transmission device which is defined in claim 1 to not include the freehub body.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. While the subject matter of the claims as best understood would be allowable over prior art, the wording and arrangement of said claims is improper and confusing, especially in that the claims are comprised of content that can be split into separate claims; combined into one claim makes the claims confusing and hard to understand. For example, claim 10 first addresses further limitations of the body portion of the connecting member, but then switches over to further limiting the fastener. While the fastener and connecting member are eventually combined within the claim, it would be better to separate such elements into separate claims. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the plurality of convex keys being part of the freehub body in the second paragraph of claim 1, how the fastener connects the first connecting seat and the second connecting seat (through holes, as a clip, etc; as such, the structure of the connecting seats is not provided), the "at least a connection key" in claim 2 that should be clearly structurally linked to the connecting member of claim 1, and so on. Within the claims elements should be identified by their structural relationship, for example, the "at least a connection key" of claim 2 should instead recite the "at least a connection key of the connecting member".
Due to the 112 issues needing correction in claims 2-10, said claims have not been examined with regard to the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thrasher (US 2019/0054765).
Regarding claim 1, Thrasher teaches a bicycle transmission device (30) comprising:
	a connecting member (46) comprising a body portion, at least a connection key (114), a cut groove (144), a first and second connecting seat (140 and 142), wherein the body is cylindrical (portions 150 and 152) and has a first end and a second end; the at least connection key protrudes from an outer periphery of the body portion (fig 14); the cut groove passes through an inner wall and an outer wall of the body portion, and extends from the second end to the first end (figs 14, 31); the first connecting seat and the second connecting seat are respectively located on two sides of the cut groove (figs 14, 31); additionally, the connecting member has a plurality of concave grooves (164)(fig 15) formed on the inner wall of the body portion, which are corresponding to a plurality of convex keys (40) of a freehub body (fig 31); and
	a fastener (52) provided to connect the first and second connecting seats for exerting a force on the first connecting seat and the second connecting seat, which makes the first connecting seat and the second connecting seats be close to each other (0070) and fixes the connecting member to the freehub body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2016/0083045 A1), Shen et al (US 2017/0361650 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651